DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 1 discloses “a cooler including at least one of a cold air supply configured to supply cold air or a thermoelectric element”. The disclosed “thermoelectric element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 10 and 21 are objected to because of the following informalities:
In claim 10, the phrase “the first pass per unit height” will be interpreted as --the first mass per unit height--     
In claim 21, the phrase “the upper surface of the tray faces and contacts a bottom surface of the first tray” will be interpreted as --the upper surface of the second tray faces and contacts a bottom surface of the first tray--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a cooler including at least one of a cold air supply configured to supply cold air or a thermoelectric element; ” which renders the claim indefinite because it is unclear what is the structure of the cooler including at least one of a cold air supply configured to supply cold air. The limitation “a cold air supply” doesn’t appear to have an structure that would be configured to supply cold air.  For examination purposes, the “a cold air supply” will be interpreted as -- a cold air supply part-- as described in paragraph [0172] of the specification.
Regarding claim 4, the term “predetermined range” is a relative term which renders the claim indefinite. The term “predetermined range” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This term renders the claim indefinite because it is unclear what “predetermined range” is. See MPEP § 2173.05(d). For examination purposes, a “predetermined range” will be interpreted as --range--.
Claim 7 recites the limitation " the temperature of the cold air".  There is insufficient antecedent basis for this limitation in the claims.
Regarding claim 9, the term “predetermined reference heating amount” is a relative term which renders the claim indefinite. The term “predetermined reference heating amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This term renders the claim indefinite because it is unclear what “predetermined reference heating amount” is. See MPEP § 2173.05(d). For examination purposes, a “predetermined reference heating amount” will be interpreted as a -- heating amount--.
Regarding claim 10, the claim recites “wherein, while constantly maintaining the cooling power of the cooler, the controller controls the heating amount of the heater so that the heating amount of the heater when a mass per unit height of the liquid is a first mass per unit height is less than the heating amount of the heater when the mass per unit height of the liquid is a second mass per unit height, the first mass per unit height being greater than the second mass per unit height” which renders the claim indefinite. It is unclear how the controller determines the “mass per unit height” of a liquid and changes the heating amount of the heater accordingly. Therefore, more clarity is requested. For examination purposes, as best understood, if the prior art comprises the claimed structure(s), it will be presumed that the system can operate as intended.
Regarding claim 11, the claim recites “wherein, while constantly maintaining the heating amount of the heater, the controller controls the cooling power of the cooler so that the cooling power of the cooler when a mass per unit height of the liquid is a first mass per unit height is greater than the cooling power of the cooler when the mass per unit height of the water is a second mass per unit height, the first mass per unit height being greater than the second mass per unit height”. It is unclear how the controller determines the “mass per unit height” of a liquid and changes the cooling power of the cooler accordingly. Therefore, more clarity is requested. For examination purposes, as best understood, if the prior art comprises the claimed structure(s), it will be presumed that the system can operate as intended.
Claim 18 recites the limitation "the cooler" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 4 and 9, the claims recite “the temperature” which renders the claim indefinite because it is unclear what temperature is being referred to. For examination purposes, “the temperature” will be interpreted as --the temperature sensed by the sensor--.	
Claims 2-3, 5-6, 8, and 12-13 are rejected due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shuzo et al. (JPH05203299A, herein after referred to as Shuzo) in view of Mashita Takuya (JP2013032878A, herein after referred to as Takuya) and in further view of Takao et al. (JPH01181051A, herein after referred to as Takao).
Regarding claim 1, Shuzo teaches a refrigerator (refrigerator body 1 Fig. 2) comprising: a storage chamber (freezer compartment 3 Fig. 1); a cooler (cooler 5 Fig. 2) including at least a cold air supply part (compressor 7and blower 6 Fig. 2)  configured to supply cold air (paragraph [003]); a tray (tray 9 Fig. 1) configured to form a cell (see below annotated Fig. of Shuzo) having a space (see below annotated Fig. of Shuzo) in which liquid (water paragraph [004]) introduced into the space is phase-changed into ice (water is frozen paragraph [003]); a heater (heater 18 Fig. 1) configured to supply heat to the cell (paragraph [009]); and a temperature sensor (room temperature sensor 20 Fig. 2); and a controller (control means 21 Fig. 2) configured to control the heater and the cooler (paragraph [009]) such that: the controller controls the heater to operate during an ice making process (ice making paragraph [006]) so that air bubbles (gas component paragraph [011]) dissolved in the liquid within the space of the cell move from where liquid is phase-changing into ice (top of the tray see paragraph [010]) toward where liquid is still in a liquid state (bottom tray see paragraph [010]).

    PNG
    media_image1.png
    405
    480
    media_image1.png
    Greyscale

Shuzo teaches the invention as described above but fails to explicitly teach the controller controls the cooler so that a cooling power of the cooler is a first cooling power when the temperature sensed by the temperature sensor is greater than a limit temperature during the ice making process, and the cooling power of the cooler is a second cooling power when the temperature is less than the limit temperature.
However, Takuya teaches the controller (control device 21 Fig. 2) controls the cooler (cooler 15 Fig. 1) so that a cooling power (cooling strength paragraph [0035]) of the cooler is a first cooling power (cooling strength of ice making operation D paragraph [0035]) when the temperature (detected temperature Ti paragraph [0035] and Fig. 3) sensed by the temperature sensor is greater than a limit temperature (reference temperature Tc paragraph [0035] and Fig. 3) during the ice making process, and the cooling power of the cooler is a second cooling power (cooling strength of ice making operation C paragraph [0031]) when the temperature is less than the limit temperature (paragraphs [0032]-[0034]), the first cooling power being greater than the second cooling power (paragraph [0031]) to provide proper cooling based on the amount of water supplied to the ice tray (paragraphs [0032] and [0035]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Shuzo to include a controller that controls the cooler so that a cooling power of the cooler is a first cooling power when the temperature sensed by the temperature sensor is greater than a limit temperature during the ice making process, and the cooling power of the cooler is a second cooling power when the temperature is less than the limit temperature in view of the teachings of Takuya to provide proper cooling based on the amount of water supplied to the ice tray.
The combined teachings teach the invention as described above but fail to explicitly teach the temperature sensor configured to sense an ambient temperature of an environment in which the refrigerator is installed, and the controller controls the heater so that a heating amount of the heater is a first heating amount when the temperature sensed by the temperature sensor is equal to the limit temperature during the ice making process and the heating amount of the heater is a second heating amount when the temperature is less than the limit temperature.
However, Takao teaches the temperature sensor (outside air thermostat 25 Fig. 1) configured to sense an ambient temperature (outside temperature page 2 line 42) of an environment in which the refrigerator is installed (it is understood by the Examiner that the refrigerator is a home appliance and the environment will be whichever room in the house it is installed), and the controller (control circuit Fig. 1) controls the heater (heaters11 and 24 Fig. 1) so that a heating amount (calorific value page 2 line 42) of the heater is a first heating amount (large calorific value page 2 line 42) when the temperature sensed by the temperature sensor is equal to the limit temperature (30 degrees Celsius Fig. 2 and page 2 last line) during the ice making process (ice making process page 2 line 38) and the heating amount of the heater is a second heating amount (small calorific value page 2 line 42) when the temperature is less than the limit temperature (Fig. 2 when temperature is set to 10 degrees Celsius which is less than the limit temperature) to maintain a balance between cooling and heating providing an almost constant ice making time (page 3 lines 4-5).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include the temperature sensor configured to sense an ambient temperature of an environment in which the refrigerator is installed, and the controller controls the heater so that a heating amount of the heater is a first heating amount when the temperature sensed by the temperature sensor is equal to the limit temperature during the ice making process and the heating amount of the heater is a second heating amount when the temperature is less than the limit temperature in view of the teachings of Takao to maintain a balance between cooling and heating providing an almost constant ice making time.
Regarding claim 2, the combined teachings teach wherein, when the temperature sensed by the temperature sensor increases from a temperature less (Fig. 2 of Takao when temperature is set to 10 degrees Celsius) than the limit temperature to a temperature (30 degrees Celsius Fig. 2 and page 2 last line of Takao) equal to the limit temperature during the ice making process, the controller increases the heating amount of the heater (page 2 line 42 of Takao).
Regarding claim 3, the combined teachings teach wherein, when the temperature sensed by the temperature sensor decreases from a temperature (30 degrees Celsius Fig. 2 and page 2 last line of Takao) equal to the limit temperature to a temperature less (Fig. 2 of Takao when temperature is set to 10 degrees Celsius) than the limit temperature during the ice making process, the controller decreases the heating amount of the heater (page 2 line 42 of Takao).
Regarding claim 4, the combined teachings teach wherein, when the temperature sensed by the sensor is less than the limit temperature during the ice making process (low temperature paragraph [009] of Shuzo), the controller controls the heater so that when a heat transfer amount (it is understood that the “cooling action from above” disclosed in paragraph [009] of Shuzo generates a heat transfer amount) between the cold air supplied by the cooler and the liquid of the cell increases (the size change of the cooling action from above paragraph [009] of Shuzo), the heating amount of the heater increases (heating from below in correspondence to the size change of the cooling action from above paragraph [009] of Shuzo), and when the heat transfer amount between the cold air and the liquid of the cell decreases (the size change of the cooling action from above paragraph [009] of Shuzo), the heating amount of the heater decreases (heating from below in correspondence to the size change of the cooling action from above paragraph [009] of Shuzo) so as to maintain an ice making rate (freezing rate paragraph [009] of Shuzo) of the liquid within the space of the cell within a range (5/h paragraph [009] of Shuzo).
The combined teachings teach the invention as described above but fail to explicitly teach the range being lower than an ice making rate when the ice making process is performed in a state in which the heater is turned off. 
However, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Furthermore, Shuzo teaches in paragraph [009] that the increase of the heating amount from the heater results in slowing down the ice making rate. Therefore, decreasing the heating amount (i.e... turning off the heater) will increase the ice making rate. As a result, the ice making rate when the heater is turned on, will be lower than an ice making rate when the ice making process is performed in a state in which the heater is turned off.
Regarding claim 5, the combined teachings teach wherein a case in which the heat transfer amount between the cold air and the liquid increases is at least: a case in which the cooling power of the cooler increases (it is understood that the heat transfer amount increases with the increase in cooling strength see paragraph [0031] and Fig. 4 of Takuya).
Regarding claim 6, the combined teachings teach wherein the case in which the cooling power of the cooler increases (paragraph [0031] of Takuya) is at least one of: a case in which an output (fan rotational speed and compressor operating frequency Fig. 4 of Takuya) of at least one of a fan (freezing fan 16 Fig. 1 of Takuya) or a compressor (compressor 18 Fig. 1 of Takuya) increases (it is understood that the outputs of the compressor and the fan are both increased when the cooling power of the cooler increases Fig. 4 and paragraph [0044] of Takuya), the fan configured to blow air (paragraph [0012] of Takuya) to an evaporator (cooler 15 Fig. 1 of Takuya), a case in which an opening degree (paragraph [0044] of Takuya) of a refrigerant valve increases (it is understood that the opening degree of the refrigerant control valve increases when the cooling power of the cooler increases paragraph [0044] of Takuya), the refrigerant valve being configured to regulate a refrigerant flow (paragraph [0044] of Takuya).
Regarding claim 7, the combined teachings teach wherein a case in which the heat transfer amount between the cold air and the liquid decreases is at least: a case in which the cooling power of the cooler decreases (it is understood that the heat transfer amount decreases with the decrease in cooling strength see paragraph [0031] and Fig. 4 of Takuya).
Regarding claim 8, the combined teachings teach wherein the case in which the cooling power of the cooler decreases (paragraph [0031] of Takuya) is at least one of: a case in which an output (fan rotational speed and compressor operating frequency Fig. 4 of Takuya) of at least one of a fan (freezing fan 16 Fig. 1 of Takuya) or a compressor (compressor 18 Fig. 1 of Takuya) decreases (it is understood that the outputs of the compressor and the fan are both decreased when the cooling power of the cooler decreases Fig. 4 and paragraph [0044] of Takuya), the fan being configured to blow air (paragraph [0012] of Takuya) to an evaporator (cooler 15 Fig. 1 of Takuya), a case in which an opening degree (paragraph [0044] of Takuya) of a refrigerant valve decreases (it is understood that the opening degree of the refrigerant control valve decreases when the cooling power of the cooler increases paragraph [0044] of Takuya ), the refrigerant valve being configured to regulate a refrigerant flow (paragraph [0044] of Takuya).
Regarding claim 11, due to indefiniteness, the combined teachings teach wherein, while constantly maintaining the heating amount of the heater (heater 26 Fig. 2 of Takuya), the controller (controller 21 Fig. 2 of Takuya) controls the cooling power of the cooler (cooler 15 Fig. 1 of Takuya) so that the cooling power of the cooler when a mass per unit height of the liquid is a first mass per unit height is greater than the cooling power of the cooler when the mass per unit height of the water is a second mass per unit height, the first mass per unit height being greater than the second mass per unit height (the controller disclosed by Takuya controls the cooling amount of the cooler to generate different cooling amounts B, C, and D shown in Fig. 4 based on the amount of water supplied see paragraphs [0032]-[0035]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shuzo in view of Takuya, in view of Takao, and in further view of Nakanishi Geiji (KR200153893Y1, herein after referred to as Nakanishi).
Regarding claim 9, the combined teachings teach the invention as described above but fail to explicitly teach wherein, when the temperature sensed by the sensor is higher than the limit temperature during the ice making process, the controller controls the heater to operate with a heating amount.
However, Nakanishi teaches wherein, when the temperature sensed by the sensor (temperature Tr paragraph [0015]) is higher than the limit temperature (13 degrees Celsius paragraph [0015]) during the ice making process, the controller (control circuit device 21 Fig. 3) controls the heater to operate with a heating amount (30% of the rated output [0015]) to provide a refrigerator with a low power consumption (paragraph [0005]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include wherein, when the temperature is higher than the limit temperature during the ice making process, the controller controls the heater to operate with a heating amount in view of the teachings of Nakanishi to provide a refrigerator with a low power consumption.
The combined teachings teach the invention as described above but fail to explicitly teach the heater to operate with a heating amount regardless of a change in the heat transfer amount between the cold air and the liquid of the cell. 
However, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Furthermore, Nakanishi teaches in paragraph [0006] that the heater is controlled to generate heat at the rated output for extended periods of time (i.e.… between the freezing operation and the end of the quick freezing operation). Therefore, the controller of Nakanishi is able to control the heater to operate with a heating amount regardless of a change in the heat transfer amount between the cold air and the liquid of the cell.
It is understood, claim 9 includes an intended use recitation, for example “…to operate...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shuzo in view of Takuya, in view of Takao, and in further view of Kim et al. (US20100251733A1, herein after referred to as Kim).
Regarding claim 10, the combined teachings teach the invention as described above but fail to explicitly teach wherein, while constantly maintaining the cooling power of the cooler, the controller controls the heating amount of the heater so that the heating amount of the heater when a mass per unit height of the liquid is a first mass per unit height is less than the heating amount of the heater when the mass per unit height of the liquid is a second mass per unit height, the first mass per unit height being greater than the second mass per unit height.
However, due to indefiniteness, Kim teaches wherein, while constantly maintaining the cooling power of the cooler (evaporator paragraph [0037]), the controller (control unit 150 Fig. 4) controls the heating amount of the heater (heater 130 Fig. 2) so that the heating amount of the heater when a mass per unit height of the liquid is a first mass per unit height is less than the heating amount of the heater when the mass per unit height of the liquid is a second mass per unit height, the first mass per unit height being greater than the second mass per unit height (the controller of Kim controls the heater based on the amount of supplied water paragraph [0014] meaning the heating amount is understood to vary based on the amount of water supplied) to maintain the ice making rate.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include while constantly maintaining the cooling power of the cooler, the controller controls the heating amount of the heater so that the heating amount of the heater when a mass per unit height of the liquid is a first mass per unit height is less than the heating amount of the heater when the mass per unit height of the liquid is a second mass per unit height, the first mass per unit height being greater than the second mass per unit height in view of the teachings of Kim to maintain the ice making rate.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shuzo in view of Takuya, in view of Takao, and in further view of Son et al. (US9335081B2, herein after referred to as Son).
Regarding claim 12, the combined teachings teach the invention as described above but fail to explicitly teach wherein: the tray includes a first tray configured to form a first portion of the cell and a second tray configured to form a second portion of the cell, the second tray is configured to move relative to the first tray to a first position, a second position, and a third position, the second position being a position in which liquid is supplied to the space of the cell, and the controller controls the cooler so that cold air is supplied to the cell after the second tray has moved to the first position after liquid has been supplied to the space of the cell, the first position being a position where the first and second portions are aligned, after liquid has finished phase changing into ice, the controller controls the second tray so that the second tray moves to the third position, the third position being a position where the second tray is spaced from the first tray; and the controller performs control so that a supply of liquid begins after the second tray has moved to the second position after the ice is separated from the second tray at the third position.
However, Son teaches wherein: the tray includes a first tray (upper tray 11 Fig. 3) configured to form a first portion (upper cells 113 Fig. 3) of the cell and a second tray (lower tray 12 Fig. 3) configured to form a second portion (lower cells 141 Fig. 4) of the cell, the second tray is configured to move relative to the first tray (Col. 2 lines 19-24) to a first position (Fig. 8), a second position (Fig. 6), and a third position (Fig. 9), the second position being a position in which liquid is supplied to the space of the cell (S11 Fig. 10), and the controller (one of ordinary skill in the art would recognize that the automated ice maker disclosed in the background in Col. 1, lines 30-35 would be controlled by a controller) controls the cooler (one of ordinary skill in the art would recognize that the cooling of the inside of the storage space disclosed in the background in Col. 1, lines 19-23 would be performed by a cooler) so that cold air is supplied to the cell after the second tray has moved to the first position after liquid has been supplied to the space of the cell (Fig. 10), the first position being a position where the first and second portions are aligned (Fig. 8), after liquid has finished phase changing into ice, the controller controls the second tray so that the second tray moves to the third position (Fig. 10), the third position being a position where the second tray is spaced from the first tray (Fig. 9); and the controller performs control so that a supply of liquid begins after the second tray has moved to the second position after the ice is separated from the second tray at the third position (Fig. 10) to produce spherical ice pieces.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include a tray that includes a first tray configured to form a first portion of the cell and a second tray configured to form a second portion of the cell, the second tray is configured to move relative to the first tray to a first position, a second position, and a third position, the second position being a position in which liquid is supplied to the space of the cell, and the controller controls the cooler so that cold air is supplied to the cell after the second tray has moved to the first position after liquid has been supplied to the space of the cell, the first position being a position where the first and second portions are aligned, after liquid has finished phase changing into ice, the controller controls the second tray so that the second tray moves to the third position, the third position being a position where the second tray is spaced from the first tray; and the controller performs control so that a supply of liquid begins after the second tray has moved to the second position after the ice is separated from the second tray at the third position in view of the teachings of Son to produce spherical ice pieces.
Regarding claim 13, the combined teachings teach the invention as described above but fail to explicitly teach wherein the tray: a first tray configured to define a portion of the cell; and a second tray configured to define another portion of the cell, wherein the second tray is provided below the first tray.
However, Son teaches wherein the tray: a first tray (upper tray 11 Fig. 3) configured to define a portion (upper cells 113 Fig. 3) of the cell; and a second tray (lower tray 12 Fig. 3) configured to define another portion of the cell (lower cells 141 Fig. 4), wherein the second tray is provided below the first tray (Fig. 3) to provide spherical ice pieces.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include a first tray configured to define a portion of the cell; and a second tray configured to define another portion of the cell, wherein the second tray is provided below the first tray in view of the teachings of Son to produce spherical ice pieces.
Claims 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Takao in view of Yasuo Hara (US4910974, herein after referred to as Hara).
Regarding claim 17, Takao teaches  a refrigerator (refrigerator body 1 Fig. 3), comprising: a storage chamber (freezing compartment 3 Fig. 3); a cold air supply (cooler 5 Fig. 3) configured to supply cold air (background line 24); a first temperature sensor (outside temperature thermostat 25 Fig. 1) configured to sense an ambient temperature (outside temperature page 2 line 42) of an environment where the refrigerator is installed (it is understood by the Examiner that the refrigerator is a home appliance and the environment will be whichever room in the house it is installed); and an ice maker (ice making device 23 Fig. 3) provided in the storage chamber.
Takao teaches the invention as described above but fails to explicitly teach the ice maker including: a first tray configured to form a first portion of a cell; a second tray provided below the first tray and configured to form a second portion of the cell, wherein the first and second portions are configured to form a space in which liquid introduced into the space is phase changed into ice; a driver configured to move the second tray relative to the first tray; a second temperature sensor provided in at least the first tray; and a heater surrounding at least a portion of a second portion of the second tray and configured to contact an outer surface of the second tray that defines the second portion, the heater being provided at a position closer to a bottom of the second tray than to an upper surface of the second tray, the upper surface of the second tray being configured to contact the first tray, wherein the heater is controlled based on a sensing by the first temperature sensor.
However, Hara teaches the ice maker including: a first tray (first freezing chamber 11 Fig. 1) configured to form a first portion (freezing cells 13 Fig. 1) of a cell (Col. 1 lines 22-27); a second tray (second freezing chamber 12 Fig. 1) provided below the first tray and configured to form a second portion (second freezing cells 15 Fig. 1) of the cell, wherein the first and second portions are configured to form a space (spherical space Col. 5 line11) in which liquid introduced into the space is phase changed into ice (Col. 3 lines 34-37); a driver (motor AM Fig. 1) configured to move the second tray relative to the first tray (Col. 10 lines 27-45); a second temperature sensor (thermostat Th1 Fig. 1) provided in at least the first tray (Fig. 1); and a heater (heater H Fig. 13) surrounding at least a portion (see below annotated Fig. of Hara) of a second portion (see below annotated Fig. of Hara) of the second tray and configured to contact an outer surface (see below annotated Fig. of Hara) of the second tray that defines the second portion, the heater being provided at a position closer to a bottom of the second tray than to an upper surface of the second tray (the heater H is located on the bottom surface of the second tray see Fig. 13), the upper surface of the second tray being configured to contact the first tray (Fig. 1), wherein the heater is controlled based on a sensing by the first temperature sensor (Col. 14 lines Col. 14 lines 37-57 where thermostat Th3 is understood to be the first temperature sensor) to provide spherical ice pieces.

    PNG
    media_image2.png
    611
    930
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Takao to include an ice maker including: a first tray configured to form a first portion of a cell; a second tray provided below the first tray and configured to form a second portion of the cell, wherein the first and second portions are configured to form a space in which liquid introduced into the space is phase changed into ice; a driver configured to move the second tray relative to the first tray; a second temperature sensor provided in at least the first tray; and a heater surrounding at least a portion of a second portion of the second tray and configured to contact an outer surface of the second tray that defines the second portion, the heater being provided at a position closer to a bottom of the second tray than to an upper surface of the second tray, the upper surface of the second tray being configured to contact the first tray, wherein the heater is controlled based on a sensing by the first temperature sensor in view of the teachings of Hara to provide spherical ice pieces.
Regarding claim 21, the combined teachings teach wherein the driver (motor AM Fig. 1 of Hara) is controlled to move the second tray (Col. 6 lines17 and Fig. 1 of Hara) such that, during the ice making process, the upper surface of the second tray faces and contacts a bottom surface of the first tray (Fig. 1 of Hara), and after the ice making process, the second tray is rotated to induce the ice to fall from the second tray (Fig. 8 and Col. 10 lines 58-61 of Hara).
Regarding claim 22, the combined teachings teach further comprising a liquid supply (distributor pipe 24 Fig. 1 of Hara) configured to supply liquid to the space of the cell (Col. 5 lines 58-63 of Hara) and a supply valve (water supply valve WV Fig. 1 of Hara) configured to open and close to control a flow of supplied liquid (Col. 9 lines 56-58 of Hara), wherein the supply valve is controlled based on a position of the second tray (Fig. 15 and Col. 10 lines 27-32 of Hara).
Regarding claim 23, the combined teachings teach further comprising a secondary heater (evaporator 14 Fig. 1 of Hara) provided in the first tray and configured to operate after the ice making process to separate ice from the first and second trays (Col. 10 lines 62-68 of Hara).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takao in view of Hara and in further view of Shuzo.
Regarding claim 18, the combined teachings teach the invention as described above but fail to explicitly teach further comprising a controller configured to determine a heat transfer amount between the cold air supplied by a cooler and the liquid provided in the space of the cell based on the sensing by the first temperature sensor and a sensing by the second temperature sensor, wherein the heater is controlled based on a change in the heat transfer amount.
However, Shuzo teaches further comprising a controller (control means 21 Fig. 2) configured to determine a heat transfer amount (it is understood that the discharge of cool air disclosed in paragraph [009] generates a heat transfer amount) between the cold air supplied by a cooler (cooler 5 Fig. 2) and the liquid provided in the space of the cell (water to be frozen is supplied to tray 9 paragraph [003] and Fig. 2) based on the sensing by the first temperature sensor (room temperature sensor 20 Fig. 2) and a sensing by the second temperature sensor (paragraphs [008] and [009] where temperature sensor 19 is considered to be the second temperature sensor), wherein the heater is controlled based on a change in the heat transfer amount (paragraph [009]) to maintain a stable constant freezing rate (paragraph [009]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include a controller configured to determine a heat transfer amount between the cold air supplied by the cooler and the liquid provided in the space of the cell based on the sensing by the first temperature sensor and a sensing by the second temperature sensor, wherein the heater is controlled based on a change in the heat transfer amount in view of the teachings of Shuzo to maintain a stable constant freezing rate.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takao in view of Hara and in further view of Takuya.
Regarding claim 19, the combined teachings teach the invention as described above but fail to explicitly teach wherein the cold air supply is controlled based on the sensing by the first temperature sensor.
However, Takuya teaches wherein the cold air supply (cooler 15 Fig. 1) is controlled based on the sensing by the first temperature sensor (paragraph [0018] where air temperature sensors 42 and 30 are considered to be the first temperature sensor and the second temperature sensor respectively) which provides outside temperature readings to the controller (paragraph [0018]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include a cold air supply controlled based on the sensing by the first temperature sensor in view of the teachings of Takuya which provides outside temperature readings to the controller.
Regarding claim 20, the combined teachings teach further comprising a controller (control device 21 Fig. 2 of Takuya) configured to determine a heat transfer amount (strength of cooling B, C, and D disclosed in paragraph [0031] of Takuya are understood to each generate a heat transfer amount) between the cold air supplied by a cooler (cooler 15 Fig. 1 of Takuya) and the liquid provided in the space of the cell based on the sensing by the first temperature sensor and a sensing by the second temperature sensor (paragraph [0018] of Takuya), wherein the cold air supply is controlled based on a change in the heat transfer amount (it is understood that the controller of Takuya controls the cooler by changing the heat transfer amount between the different cooling strength B, C, or D see paragraph [0031]).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763